          Case 1:20-cv-02035-BAH Document 10 Filed 08/06/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                               )
 TEXAS CIVIL RIGHTS PROJECT, as Next Friend                    )
 of UNNAMED CHILDEN #1-100,                                    )
                                                               )
                                                               )
 Plaintiffs,                                                   )
                                                               )
 v.                                                            ) No. 1:20-cv-2035 (BAH)
                                                               )
 CHAD F. WOLF, Acting Secretary of Homeland                    )
 Security, in his official capacity, et al.,                   )
                                                               )
                                                               )
 Defendants.                                                   )
                                                               )
                                                               )


      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs, by and through

their counsel, hereby give notice of their voluntary dismissal of this case without prejudice.

Defendants have filed neither an answer to the complaint nor a motion for summary judgment

in this case. See Fed. R. Civ. P. 41(a)(1)(A)(i).



Dated: August 6, 2020                               Respectfully submitted,

                                                        /s/ Celso J. Perez_____________________
 Stephen B. Kang*                                       Lee Gelernt*
 Cody Wofsy*                                            Daniel A. Galindo*
 Morgan Russell*                                        Celso J. Perez (D.C. Bar No. 1034959)
 Adrienne Harrold*                                      American Civil Liberties Union Foundation,
 American Civil Liberties Union Foundation,             Immigrants’ Rights Project
 Immigrants’ Rights Project                             125 Broad Street, 18th Floor
 39 Drumm Street                                        New York, NY 10004
 San Francisco, CA 94111                                Tel: (212) 549-2600
 Tel: (415) 343-0770
                                                        Robert Silverman
 Andre Segura                                           Oxfam America
 Kathryn Huddleston                                     Boston, MA 02115, Suite 500
 Rochelle Garza                                         Tel: (617) 482-1211


                                                    1
        Case 1:20-cv-02035-BAH Document 10 Filed 08/06/20 Page 2 of 3




Brantley Shaw Drake
American Civil Liberties Union Foundation       Scott Michelman (D.C. Bar No. 1006945)
of Texas, Inc.                                  Arthur B. Spitzer (D.C. Bar No. 235960)
5225 Katy Freeway, Suite 350                    American Civil Liberties Union Foundation of
Houston, Texas 77007                            the District of Columbia
Tel. (713) 942-8146                             915 15th Street NW, Second Floor
                                                Washington, D.C. 20005
Jamie Crook (D.C. Bar No. 1002504)              Tel: (202) 457-0800
Blaine Bookey
Karen Musalo                                    Attorneys for Plaintiffs
Center for Gender & Refugee Studies
200 McAllister St.
San Francisco, CA 94102
Tel: (415) 565-4877

*Pro hac vice application forthcoming




                                            2
             Case 1:20-cv-02035-BAH Document 10 Filed 08/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. I will cause a copy of this document to be served on Defendants in

this case.


                                                             By: /s/ Celso J. Perez
                                                             Celso J. Perez




                                                 3
